

Exhibit 10(29)
 
 
FORM OF
STOCK OPTION AGREEMENT


STOCK OPTION AGREEMENT (this "Option Agreement") made this __ day of
____________, _____, between American Biltrite Inc., a Delaware corporation (the
"Company"), and _______________ (the "Optionee").


Pursuant to the American Biltrite Inc. 1993 Stock Award and Incentive Plan, as
amended and restated as of March 4, 1997 (as it may be further amended from time
to time, the "Plan"), on ____________, _____(the "Date of Grant"), the Committee
granted the Optionee, on the terms and conditions set forth herein (and subject
to the terms and provisions of the Plan), a nonqualified stock option (an
"Option") to purchase Stock.  This Option Agreement memorializes that Option
grant.  Capitalized terms which are not defined in this Option Agreement will
have the meanings set forth in the Plan.
 
1.    Number of Shares of Stock and Purchase Price.  The Option is exercisable
for the purchase of up to ___________ shares of Stock (the "Option Shares") at a
purchase price equal to __________ per Share (the "Option Price"), pursuant to
the terms of this Option Agreement and the provisions of the Plan.
 
2.    Period of Option and Conditions of Exercise.
 
(a)    Unless the Option is previously terminated pursuant to this Option
Agreement or the Plan, the Option shall terminate upon the expiration of ten
(10) years from the Date of Grant (the "Expiration Date").  Upon the termination
of the Option, all rights of the Optionee hereunder shall cease.
 
(b)    Subject to the provisions of the Plan and this Option Agreement, the
Option shall become exercisable as to twenty percent (20%) of the Option Shares
on each of the first five (5) anniversaries of the Date of Grant; provided that,
all Options shall become fully vested and exercisable upon the occurrence of a
Change in Control.
 
3.    Termination of Employment
 
(a)    Except as provided in this Section 3, Options may not be exercised, and
such Options shall terminate, beginning on the date the Optionee has ceased to
be employed by the Company or an Affiliate.  In the event that an Optionee
ceases to be employed by the Company or an Affiliate, any Options held by such
Optionee may be exercised and shall terminate as follows:
 
(i)    if the Optionee's termination of employment is due to retirement,
Disability (as hereinafter defined), dismissal without Cause (as hereinafter
defined) or voluntary termination with the consent of the Company or Affiliate
by which the
 

 
 
 
 

 
Optionee was employed, the Optionee may, at any time within 30 days after such
termination of employment (or, if earlier, until the Expiration Date), exercise
any Options to the extent that the Optionee was entitled to exercise such
Options on the date of the Optionee's termination of employment; and
 
(ii)    if the Optionee dies while employed by the Company or an Affiliate or
within 30 days after the termination of his employment by reason of retirement,
Disability, dismissal without Cause or voluntary termination with the consent of
the Company or Affiliate by which the Optionee was employed, the Optionee's
legal representative may, at any time within nine months after the Optionee's
death (or, if earlier, until the Expiration Date), exercise any Options granted
to the Optionee to the extent that the Optionee was entitled to exercise such
Options on the day of the Optionee's death.
 
(b)    For purposes of this Option Agreement, the Optionee's employment will
have terminated by reason of "Disability" if, as a result of the Optionee's
incapacity due to physical or mental illness, the Optionee shall have been
absent from his or her duties on a full-time basis for the entire period of six
consecutive months, and within thirty (30) days after written notice is given by
the Company to the Optionee (which may occur before or after the end of such
six-month period), the Optionee shall not have returned to the performance of
his or her duties on a full-time basis.
 
(c)    For purposes of this Option Agreement, "Cause" shall mean (i) the willful
and continued failure by the Optionee to substantially perform his duties with
the Company (other than any such failure resulting from the Optionee's
incapacity due to physical or mental illness), after demand for substantial
performance is delivered by the Company that specifically identifies the manner
in which the Company believes the Optionee has not substantially performed his
duties, or (ii) conviction for the commission of a felony or a crime involving
moral turpitude.  For purposes of this paragraph, no act, or failure to act, on
the Optionee's part shall be considered "willful" unless done, or omitted to be
done, by him not in good faith and without reasonable belief that his action or
omission was in the best interest of the Company.  Notwithstanding the
foregoing, the Optionee shall not be deemed to have been terminated for Cause
without delivery to the Optionee of a "Notice of Termination" (as hereinafter
defined), from the Board finding that in the good faith opinion of all of the
members of the Board the Optionee was guilty of conduct set forth above in
clause (i) or (ii) hereof, and specifying the particulars thereof in
detail.  For purposes of this paragraph, a "Notice of Termination" shall mean a
notice (communicated to the Optionee in accordance with Section 5(d)) which
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Optionee's employment for Cause.
 

 
2
 
 

 
4.    Exercise of Option.
 
(a)    The Option shall be exercised in the following manner:  the Optionee, or
the person or persons having the right to exercise the Option upon the death or
Disability of the Optionee, shall deliver to the Company written notice, in
substantially the form of the notice attached hereto, specifying the number of
Option Shares which the Optionee elects to purchase.  The Optionee must include
with the notice full payment for any Option Shares being purchased under an
Option.
 
(b)    Payment of the Option Price for any Option Shares being purchased must be
made in cash, by certified or cashier's check, or by delivering to the Company
Stock which the Optionee already owns or by a cashless exercise procedure.  If
the Optionee pays by delivering Stock, the Optionee must include with the notice
of exercise the certificates for such Stock either duly endorsed for transfer or
accompanied by an appropriately executed stock power in favor of the
Company.  The Stock delivered by the Optionee will be valued by the Company at
its Fair Market Value on the day preceding the date of exercise of the Option,
and if the value of the Stock delivered by the Optionee exceeds the amount
required to be paid pursuant to this Section 4, the Company will provide to the
Optionee, as soon as practicable, cash or a check in an amount equal to the
value, as so determined, of any fractional portion of a share of Stock, and will
issue a certificate to the Optionee for any whole share(s) of Stock, exceeding
the number of shares of Stock required to pay the Option Price.
 
(c)    Not less than 100 Option Shares may be purchased at any time upon the
exercise of an Option, unless the number of Option Shares so purchased
constitutes the total number of Option Shares then purchasable under the
Option.  The Option may be exercised only to purchase whole shares of Stock, and
in no case may a fractional share be purchased.  The right of the Optionee to
purchase shares of Stock with respect to which the Option has become
exercisable may be exercised, in whole or in part at any time or from time to
time, prior to the Expiration Date or such earlier date on which the Option
terminates.
 
(d)    The Company may require an Optionee to pay, prior to the delivery of any
Option Shares to which such Optionee shall be entitled upon exercise of any
Option, an amount equal to the federal, state, local and foreign income taxes
and other amounts required by law to be withheld by the Company with respect to
any Option.  Alternatively, the Optionee may authorize the Company to withhold
from the number of Option Shares he or she would otherwise receive upon exercise
of an Option, that number of Option Shares having a Fair Market Value equal to
the amount of such required tax.
 

 
3
 
 

 
5.    Miscellaneous.
 
(a)    Entire Agreement.  This Option Agreement and the Plan contain all of the
understandings and agreements between the Company and the Optionee concerning
this Option and supersedes all earlier negotiations and understandings, written
or oral, between the parties with respect thereto.  The Company and the Optionee
have made no promises, agreements, conditions or understandings, either orally
or in writing, that are not included in this Option Agreement or the Plan.
 
(b)    Captions.  The captions and section numbers appearing in this Option
Agreement are inserted only as a matter of convenience.  They do not define,
limit, construe or describe the scope or intent of the provisions of this Option
Agreement.
 
(c)    Counterparts.  This Option Agreement may be executed in counterparts each
of which when signed by the Company or the Optionee will be deemed an original
and all of which together will be deemed the same agreement.
 
(d)    Notices.  Any notice or communication having to do with this Option
Agreement must be given by personal delivery or by certified mail, return
receipt requested, addressed, if to the Company or the Committee, to the
attention of the Secretary of the Company at the principal office of the Company
and, if to the Optionee, to the Optionee's last known address contained in the
personnel or other records of the Company.
 
(e)    Succession and Transfer.  Each and all of the provisions of this Option
Agreement are binding upon and inure to the benefit of the Company and the
Optionee and their respective estate, successors and assigns; provided, however,
that the Option shall not be transferable by the holder thereof other than by
will or by the laws of descent and distribution and may be exercised, during the
lifetime of the Optionee, only by the Optionee or by his or her guardian,
custodian or legal representative.
 
(f)    Amendments.  Subject to the provisions of the Plan, this Option Agreement
may be amended or modified at any time by an instrument in writing signed by the
parties hereto.
 
(g)    Governing Law.  This Option Agreement and the rights of all persons
claiming hereunder will be construed and determined in accordance with the laws
of the State of Delaware without giving effect to the choice of law principles
thereof.
 
(h)    Benefits of this Agreement.  Nothing in this Option Agreement shall be
construed to give to any person or entity other than the Company and the
Optionee any legal or equitable right, remedy or claim under this Option
Agreement; but this Option Agreement shall be for the sole and exclusive benefit
of the Company and the Optionee.
 

 
4
 
 

 
(i)    Option Agreement Subject to Plan.  This Option Agreement is made under
and subject to the provisions of the Plan, and all of the provisions of the Plan
are hereby incorporated herein as provisions of this Option Agreement.  If there
is a conflict between the provisions of this Option Agreement and the provisions
of the Plan, the provisions of the Plan will govern.  By signing this Option
Agreement, the Optionee confirms that he or she has received a copy of the Plan
and has had an opportunity to review the contents thereof.
 
IN WITNESS WHEREOF, the parties have executed this Stock Option Agreement on the
date and year first above written.




 
AMERICAN BILTRITE INC.
 
 
By:  _________________________
Name:
Title:






OPTIONEE
 


______________________________
Name:



 
5
 
 

AMERICAN BILTRITE INC.
STOCK OPTION AGREEMENT
NOTICE OF EXERCISE
_______________, _____




American Biltrite Inc.
57 River Street
Wellesley Hills, Massachusetts 02481-2047


Attn:  Secretary


Gentlemen:


On ______________, _____, I was granted an option by American Biltrite Inc. (the
"Company") under the Company's 1993 Stock Award and Incentive Plan (the "Plan"),
which was memorialized in a stock option agreement, between myself and the
Company, dated as of _________________, _____ (the "Option Agreement").  This
letter is to notify you that I wish to purchase Option Shares under the Option
Agreement as set forth below.


Exercise of Stock Option(s)


1.    I wish to purchase __________ Option Shares at the current exercise price
of $__________ per share for a total cost of $__________


2.    I am paying for these Option Shares as follows:



 
___
By enclosing cash and/or a certified or cashier's check payable to the Company
in the amount of $__________.
       
___
By enclosing a stock certificate duly endorsed for transfer or accompanied by an
appropriately executed stock power in favor of the Company, representing
__________ shares of Common Stock of the Company ("Stock").
       
___
By cashless exercise procedure.




 
 
 
 

3.    I am paying the local, state and federal withholding taxes and/or all
other taxes that the Company has advised me are due as follows:



 
___
By enclosing cash and/or a certified or cashier's check payable to the Company
in the amount of $__________.
       
___
By enclosing a stock certificate duly endorsed for transfer or accompanied by an
appropriately executed stock power in favor of the Company, representing
__________ shares of Stock.
       
___
By authorizing the Company to withhold from the number of Option Shares I would
otherwise receive that number having a fair market value equal to the tax amount
due.






 
Very truly yours,
     
 
 
Optionee's Signature
   
Name and Address
 
(please print)
   
 
     
 
     
 
   
Telephone Number
(     )
   
Social Security Number
 




 
 
 
 
